Exhibit 10.6
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of the 27th day of March,
2009, by and between Joseph A. DePaulo, Jr. (“Executive”) and Sallie Mae, Inc.,
a Delaware corporation (the “Company”).
WHEREAS, SLM Corporation or one of its subsidiaries purchased the assets of
Credit One Financial Solutions LLC, under a Transaction Agreement among Credit
One Financial Solutions, LLC, Sherman Financial Group LLC, and SLM Corporation
dated as of March 27, 2009 (“Transaction Agreement”);
WHEREAS, in connection with such Transaction Agreement, Company desires to
employ Executive and Executive desires to be employed by the Company on the
terms and conditions hereinafter set forth;
NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, and intending to be legally bound, the parties, subject to the
terms and conditions set forth herein, agree as follows:
SECTION 1. Employment and Term. The above recitals are hereby incorporated by
reference and made a part of this Agreement. The Company hereby employs
Executive and Executive hereby accepts employment with the Company as Executive
Vice President (the “Position”) for a period commencing on March 27, 2009 and
continuing through March 27, 2011, unless extended in writing by the parties or
sooner terminated in accordance with Section 7 below (the “Term”). If
Executive’s employment continues after the end of the Term, his status shall be
that of an “at-will” employee, but Sections 5, 6, 7(e) and (f), 10, 13, and 14
of this Agreement will remain in effect for as long as the Company employs
Executive.
SECTION 2. Duties. During the Term, Executive will serve the Company faithfully
and to the best of Executive’s ability. Executive will devote his full time,
attention, skill and efforts to the duties required by or appropriate to the
Position. Executive’s duties will be those of Executive Vice President and he
shall perform duties consistent with the responsibilities of an executive of the
Company. Executive recognizes and agrees that certain functions of the Company
shall report directly to the appropriate Company officer or his or her designee:
accounting, finance, legal, information technology, human resources, and other
typical corporate level functions. Executive will report to a senior executive
hereinafter designated as the “Reporting Officer” at the discretion of Company’s
Chief Executive Officer (“CEO”) (or if there is no CEO, then Company’s most
senior executive officer). Executive agrees to assume such duties and
responsibilities as may be reasonably assigned to Executive from time to time by
the Reporting Officer. During the Term, Executive will not, without the prior
written consent of the Reporting Officer, directly or indirectly engage in any
other business

1 of 10



--------------------------------------------------------------------------------



 



activities or pursuits whatsoever, except activities in connection with (i) any
charitable or civic activities (as an officer, volunteer, or board member),
(ii) personal investments, including ownership of an interest in Marble Arch
Financial Services, LLC (“MAFS”), and (iii) serving as an executor, trustee or
in another similar fiduciary capacity for a non-commercial entity; provided,
however, that any such activities do not materially interfere with his
performance of his responsibilities and obligations pursuant to this Agreement.
SECTION 3. Compensation.
     (a) Executive’s compensation under this Agreement will consist of a Base
Salary at an annualized rate of $400,000 (“Base Salary”). The Base Salary may be
increased during the Term at the sole discretion of the Reporting Officer and
subject to the approval of the Board of Directors (or other applicable and
comparable governing body) of SLM Corporation.
     In addition to the Base Salary, during the term hereof, Executive shall be
eligible for a target bonus from the SLM Corporation Management Incentive Plan
(the “MIP”) of not less than 150% of annualized base pay based upon the
achievement of individual and corporate performance goals (the “Target Bonus”).
The Target Bonus will not preclude Executive’s eligibility for a higher
percentage of annualized base pay if and to the extent offered to other
similarly situated employees. The percentage weight attributable to corporate
goals and to individual goals and the percentage paid in stock for Executive’s
bonus will be the same as for other similarly situated employees.
     In addition, on the date of this Agreement, Executive shall receive stock
options for a total of 150,000 shares of common stock of SLM Corporation with an
exercise price equal to the closing price of such shares on March 27, 2009 (the
“Stock Options”) subject in all respects to the terms and provisions of the
Company stock plan under which they are issued, the applicable terms and
conditions of such plan, and the standard option agreement or certificate (in
that order of precedence). In addition, on the date of this Agreement, Executive
shall receive 20,000 performance shares of SLM Corporation common stock (“Stock
Grant”) subject in all respects to the terms and provisions of the Company stock
plan under which they are issued, the applicable terms and conditions of such
plan, and the performance share agreement or certificate (in that order of
precedence). The Stock Grant and the Stock Options were not vested and the Stock
Option and Stock Grant are not exercisable at the time of the grant. Executive
may be issued additional stock options in the sole discretion of the Board of
Directors of SLM Corporation in accordance with its compensation practices for
similarly situated executives.
     Executive’s compensation under Sections 3(a) shall be referred to as “Total
Compensation.”
     (b) Total Compensation shall be inclusive of all applicable income, Social
Security and other taxes and charges that the Company is required by law to
withhold or which Executive requests the Company to withhold. All such taxes and
charges will be

2 of 10



--------------------------------------------------------------------------------



 



withheld and paid by the Company in accordance with the Company’s normal payroll
practices for similarly situated executives of the Company.
SECTION 4. Benefits. In addition to the Total Compensation described above, to
the extent permitted by the relevant benefit plan or policy, Executive will be
entitled to receive benefits at least comparable in overall value to the
benefits received by similarly situated executives of Sallie Mae, Inc. This
provision shall not be construed to limit or exclude any other rights, benefits
or privileges to which Executive may be or become entitled as an Executive of
the Company under any retirement, profit-sharing, insurance, hospitalization, or
other plans or benefits which may now be in effect or which may be hereafter
adopted. In addition to the Total Compensation described above, Executive will
be entitled to Company reimbursement for all ordinary and documented out of
pocket business expenses that are reasonably incurred by Executive in
furtherance of the Company’s business and Executive shall be permitted to take
vacation, sick, and holiday leave similar to other executives of the Company.
SECTION 5. Confidentiality. Executive and the Company acknowledge that Executive
will, in the performance of Executive’s duties under this Agreement, come into
possession of confidential, proprietary, business and technical information, and
trade secrets (the “Proprietary Information”) of the Company and its
subsidiaries and affiliates. Executive acknowledges that the Proprietary
Information is a valuable, special, and unique asset of the Company and/or its
subsidiaries and affiliates to which it pertains. Executive therefore agrees
that, except as expressly contemplated by the License Agreement, between the
Company and MAFS, dated as of the date hereof (the “License Agreement”),
Executive will not, for any reason, without the prior written consent of the
Company and/or its subsidiaries and/or affiliates, as applicable, either
directly or indirectly divulge any Proprietary Information to any third party or
use Proprietary Information for Executive’s own benefit or for any purpose other
than the exclusive benefit of the Company and/or such affiliate and/or
subsidiary. Proprietary Information will not include any information that
becomes public other than as a result of a breach of this Agreement.
SECTION 6. Property.
     (a) Executive and the Company agree that, except as expressly contemplated
by the License Agreement, all right, title and interest in and to the
Proprietary Information is and shall be the sole property of the Company or its
subsidiaries or affiliates, as applicable. Upon the termination of this
Agreement or Executive’s employment with the Company, Executive agrees to return
any and all originals and copies of such materials in his possession or control
at the time of termination, except as expressly contemplated by the License
Agreement.
     (b) Executive agrees that, except as expressly contemplated by the License
Agreement, all right, title, and interest in any innovations, designs, systems,
analyses, know-how, concepts, techniques, ideas, copyrights, patents,
trademarks, trade secrets, and trade names, or similar intangible personal
property which have been or are

3 of 10



--------------------------------------------------------------------------------



 



developed or created, in whole or in part, by Executive that are particularly
related to or used in connection with Executive’s work and service for the
Company and/or its for subsidiaries or affiliates while employed as an Executive
of the Company (collectively, the “Intellectual Property”) are and shall be the
sole and exclusive property of the Company or its subsidiaries or affiliates, as
applicable.
     (c) Executive agrees that, except as expressly contemplated by the License
Agreement, all Intellectual Property that is copyrightable shall be considered a
work made for hire under United States copyright law. To the extent any
copyrightable Intellectual Property may not be considered a work made for hire
under United States copyright law or to the extent that Executive may retain any
interest any Intellectual Property notwithstanding the provisions of this
Section 6 and, except as expressly contemplated by the License Agreement and as
set forth herein, Executive hereby irrevocably assigns and transfers to the
Company any and all right, title and interest that Executive may have in any
Intellectual Property under all applicable copyright, patent, trade secret and
trademark laws, or any other intellectual property laws. Such assignment and
transfer shall be in perpetuity or for the longest period otherwise permitted by
applicable law. Executive agrees to cooperate with the Company and/or its
subsidiaries or affiliates to enable them to register or obtain any such
copyright, patent, trade secret, trademark or other intellectual property right
and to defend any opposition proceedings with respect thereto without the
payment of any additional compensation or fees.
     (d) Notwithstanding anything to the contrary in this Section 6, this
Section 6, shall not apply to, and the definition of “Intellectual Property”
shall not include, any invention for which (i) no equipment, supplies,
facilities or Proprietary Information of the Company or any of its subsidiaries
and affiliates were used; (ii) are not related to the business of the Company or
any of its subsidiaries and affiliates; and (iii) do not result from work
performed by Executive for the Company or any of its subsidiaries or affiliates.
The parties acknowledge and agree that the provisions of the License Agreement
with respect to the intellectual property of MAFS and the Company will, if and
to the extent inconsistent herewith, supersede the provisions of this Agreement.
The provisions of this Section 6 will not restrict Executive’s interest as an
owner of MAFS.
SECTION 7. Termination. The Term of this Agreement shall end prior to March 27,
2011 upon the occurrence of any of the events described below. If such an early
termination occurs, Executive will only be entitled to such Total Compensation
as described in this Section 7.
     (a) Disability. If Executive becomes physically or mentally disabled to
such an extent that he is not able to perform the essential duties and
responsibilities of the Position, despite any reasonable accommodation by the
Company, for a period of more than ninety (90) days, either consecutively or
within any 365-day period (“Disability”), the Company may terminate Executive’s
employment hereunder. If Executive’s employment hereunder is terminated due to a
Disability, Executive shall be entitled to receive (i) all Base Salary and
benefits accrued, but unpaid, as of the date of termination, and (ii) whatever
benefits are available to him under any benefit plans applicable to him

4 of 10



--------------------------------------------------------------------------------



 



at the time of such termination (excluding any salary continuation plan or
policy the Company adopted prior to the date of this Agreement). Other than such
benefits and compensation, if any, the Company shall have no obligation or
liability to Executive for compensation or benefits by reason of such
termination, including, but not limited to, any compensation or benefits under
any salary continuation policy or plan the Company adopted prior to the date of
this Agreement.
     (b) Death. If Executive dies during the Term, this Agreement shall be
automatically terminated at such time and the Company shall have no liability or
obligation under this Agreement to Executive’s executors, legal representatives,
administrators, heirs or assigns or any other person claiming under or through
his by reason of his death, except that any such person shall be entitled to
receive (i) all Base Salary and benefits accrued, but unpaid, as of the date of
termination, and (ii) the payment prescribed for them as beneficiary under any
insurance policy or other benefits plan in which Executive participates as an
Executive of the Company and to exercise any rights afforded them under any
benefit plan then in effect (excluding any salary continuation plan or policy
the Company adopted prior to the date of this Agreement). Other than such
benefits and compensation, the Company shall have no obligation or liability to
Executive for compensation or benefits by reason of such termination, including,
but not limited to, any compensation or benefits under any salary continuation
policy or plan the Company adopted prior to the date of this Agreement.
     (c) For Cause. The Reporting Officer may terminate Executive’s employment
under this Agreement at any time for “cause” upon written notice of the facts
and circumstances constituting cause to Executive. For purposes of this
Section 7(c), “cause” shall mean (i) any material breach by Executive of his
obligations hereunder or failure to perform the duties of the Position if such
breach or failure is not remedied within 10 days of receipt of written notice
from the Company; (ii) any conduct of Executive involving a material violation
of state or federal law or regulation (excluding traffic offenses, petty
offenses and misdemeanor offenses not relating to violence, theft or fraud),
gross negligence, dishonesty, or misconduct, as determined by the Reporting
Officer in his or her reasonable, good faith judgment; or (iii) a failure to
comply with the Company’s written Code of Business Conduct, as in effect from
time to time. If Executive’s employment is terminated under this Section 7(c),
he will be entitled to receive all Base Salary and benefits accrued, but unpaid
as of the date of termination. Any rights to any other compensation or benefits
under this Agreement shall cease as of such date. Other than such benefits and
compensation, the Company shall have no obligation or liability to Executive for
compensation or benefits by reason of such termination, including, but not
limited to, any compensation or benefits under any salary continuation policy or
plan the Company adopted prior to the date of this Agreement.
     (d) Resignation. If Executive resigns during the Term, this Agreement shall
be automatically terminated at such time. If Executive’s employment is
terminated under this Section 7(d), Executive will be entitled to receive all
Base Salary and benefits accrued, but unpaid as of the date of termination. Any
rights to any other compensation or benefits under this Agreement shall cease as
of such date. Other than such benefits

5 of 10



--------------------------------------------------------------------------------



 



and compensation, the Company shall have no obligation or liability to Executive
for compensation or benefits by reason of such termination, including, but not
limited to, any compensation or benefits under any salary continuation policy or
plan the Company adopted prior to the date of this Agreement.
     (e) Without Cause Termination. The Reporting Officer may terminate
Executive’s employment hereunder at any time upon 15 days written notice to
Executive. In the event of an involuntary termination of employment prior to
March 27, 2011, other than for cause as defined in Section 7(c), disability as
defined in Section 7(a), death as defined in Section 7(b), Good Reason as
defined in Section 7(f), or resignation as defined in Section 7(d), and provided
Executive signs a legal release prepared by the Company, Executive shall receive
(i) all accrued but unpaid Base Salary and benefits through the date of such
termination plus a prorated amount of Executive’s MIP target bonus for the then
current fiscal year prorated as a percentage of the number of calendar weeks
worked in the then current fiscal year, (ii) a lump sum cash payment payable
within thirty (30) days of the termination date equal to 50% of the annual Base
Salary rate in effect on the termination date plus an amount equal to 50% of
Executive’s MIP target bonus for the then current fiscal year and
(iii) continued enrollment in Company medical and dental plans until end of
Restricted Period at the same terms and conditions (including contributions
required by Executive for such benefits) as existed immediately prior to
Executive’s termination. Any rights to any other compensation or benefits under
this Agreement shall cease as of such date. Other than such benefits and
compensation, the Company shall have no obligation or liability to Executive for
compensation or benefits by reason of such termination, including, but not
limited to, any compensation or benefits under any salary continuation policy or
plan the Company adopted prior to the date of this Agreement.
     (f) Termination By Executive for Good Reason. Executive may terminate his
employment hereunder for Good Reason in accordance with this Section 7(f)
(“Termination for Good Reason”). For purposes of this Agreement, Good Reason
shall mean (i) material reduction in the position or responsibilities of
Executive; or (ii) a reduction in Executive’s Base Salary. For purposes of this
Agreement, Good Reason shall not include notice to Executive that Executive’s
employment shall terminate upon the Term of this Agreement. It shall be
condition precedent to the Executive’s right to terminate his employment for
Good Reason that (1) the Executive shall first have given the Company 15 days
advance written notice stating with specificity the reason for the termination
(“breach”) and (2) if such breach is susceptible of cure or remedy, the Company
shall fail to effectively cure or remedy such breach prior to the expiration of
such 15 day period. In the event of a Termination for Good Reason, provided
Executive signs a legal release prepared by the Company, Executive shall receive
(i) all accrued but unpaid Base Salary and benefits through the date of such
termination plus a prorated amount of Executive’s MIP target bonus for the then
current fiscal year prorated as a percentage of the number of calendar weeks
worked in the then current fiscal year, (ii) a lump sum cash payment payable
within thirty (30) days of the termination date equal to 50% of the annual Base
Salary rate in effect on the termination date plus an amount equal to 50% of
Executive’s MIP target bonus for the then current fiscal year and (iii)

6 of 10



--------------------------------------------------------------------------------



 



continued enrollment in Company medical and dental plans until end of Restricted
Period at the same terms and conditions (including contributions required by
Executive for such benefits) as existed immediately prior to Executive’s
termination. Any rights to any other compensation or benefits under this
Agreement shall cease as of such date. Other than such benefits and
compensation, the Company shall have no obligation or liability to Executive for
compensation or benefits by reason of such termination, including, but not
limited to, any compensation or benefits under any salary continuation policy or
plan the Company adopted prior to the date of this Agreement.
SECTION 8. Other Agreements. Executive represents and warrants to the Company
that Executive’s execution and the performance of Executive’s duties and
obligations under this Agreement will not violate any other agreement,
arrangement, contract, order or other obligation to which Executive is subject
or by which he is bound at any time during the Term.
     Executive shall disclose the existence and terms of the restrictive
covenants set forth in this Agreement to any employer by whom Executive may be
employed during the Term of this Agreement (which employment is not hereby
authorized) or during the Restricted Period as defined in the Agreement Not to
Compete by and between Executive and the Company set forth in Section 10 hereof
(“Agreement Not to Compete”).
SECTION 9. Survival of Provisions. The provisions of Sections 5, 6, 7(e) and
(f), 8, 10, 13 and 14 of this Agreement will survive the termination of
Executive’s employment hereunder and the termination of this Agreement.
SECTION 10. Agreement Not to Compete/Non-Solicitation. Executive agrees that
Executive shall not compete (as defined below) with the Company or its
subsidiaries or affiliates during the Term and for a period of 180 days after
the termination of this Agreement for any reason or the termination of
Executive’s employment with the Company if Executive remains an employee of the
Company after the termination of this Agreement (“Restricted Period”). Executive
further agrees not to solicit or hire the employees (employed by the Company or
its subsidiaries, parents, or affiliates) or former employees (who were employed
by the Company or its subsidiaries, parents or affiliates in the last six months
during the Restricted Period. Executive also agrees not to induce any customer
or business partner of the Company to breach a contract with the Company during
the Restricted Period. For the purposes of this Section 10, “compete” shall mean
working or serving in any capacity in which Executive would engage in similar
work or activities as Executive did for the Company or would be in a position to
utilize Executive’s knowledge and familiarity with the Company’s customer base,
policies, pricing or manner of doing business, including but not limited to
working or serving as a director, officer, employee, consultant, agent,
representative, or in any other capacity, with or without compensation, on
behalf of one or more entities that are engaged in the business of marketing,
originating, processing, collecting and/or servicing loans to students, their
parents or their care-givers that are originally marketed and advanced for the
purpose of financing the educations of such students or the business of
administering education savings plans. Notwithstanding anything to the contrary
herein, it shall not be

7 of 10



--------------------------------------------------------------------------------



 



a violation of this Agreement for Executive to provide services, in any
capacity, to an entity that engages in the education loan or the education
savings plan administration businesses described in the preceding sentence so
long as Executive is engaged in work or services unrelated to the student loan
line or education savings plan line of business described in the preceding
sentence and does not directly or indirectly supervise that line of business.
Executive expressly agrees that the markets served by the Company and its
affiliates and/or subsidiaries extend nationally and are not dependent on the
geographic location of the personnel or the businesses by which they are
employed and that the restrictions set forth in this Section 10 have been
designed to be reasonable and are no greater than are required for the
protection of the Company and its subsidiaries and affiliates. To enable the
Company to monitor compliance with the non-competition and confidentiality
obligations imposed by this Agreement, Executive further agrees to inform in
writing Company’s Senior Vice President, Administration of the identity of
Executive’s subsequent employer(s) and Executive’s prospective job title and
responsibilities prior to beginning employment. Executive agrees that this
notice requirement shall remain in effect during the Restricted Period.
Executive acknowledges and agrees that this covenant has unique, substantial and
immeasurable value to Company, that Executive has sufficient skills to provide a
livelihood for Executive while this covenant remains in force, and that this
covenant will not interfere with Executive’s ability to work consistent with
Executive’s experience, training, and education.
SECTION 11. Successors and Assigns. The Company may, without the prior written
consent of Executive, assign all of its rights and obligations under this
Agreement to any party controlled by or under common control with the Company or
to any other party as part of the sale of all or substantially all of the
relevant assets or business of the Company, provided any assignee expressly
assumes all of the Company’s obligations under this Agreement. Executive may not
assign this Agreement, in whole or in part, whether by operation of law or
otherwise.
SECTION 12. Notices. All notices required to be given to any of the parties to
this Agreement will be in writing and will be deemed to have been sufficiently
given if given by personal delivery to such party; by facsimile transmission
(deemed given upon confirmation of receipt of such transmission); by national
overnight delivery service (deemed given on the next business day following
mailing); or by certified or registered mail (deemed given three business days
after mailing). Delivery shall be to such person or address as designated from
time to time by the party to whom such notice is to be given. Any requirement to
give notice hereunder may be waived in writing by the party to whom such notice
must be given.
SECTION 13. Specific Performance. Executive acknowledges that provisions of
Sections 5, 6, 8, and 10 hereof are reasonable and necessary to protect the
legitimate interests of the Company and its subsidiaries and affiliates and that
the Company would not have entered into this Agreement without those provisions.
Executive agrees that any breach by him of the provisions of Section 5, 6, 8,
and 10 hereof will cause continuing

8 of 10



--------------------------------------------------------------------------------



 



and irreparable injury to the Company and/or its subsidiaries and affiliates for
which monetary damages would not be an adequate remedy. In the event of the
breach of any provision of Section 5, 6, 8, or 10 hereof by Executive, the
Company shall be entitled to enforce any such provision by seeking injunctive or
other relief in any court and this Agreement will not be interpreted to limit
the remedies available to the Company, either in equity or at law. If an action
at law or in equity is necessary to enforce any provision of this Agreement, the
prevailing party in such action shall be entitled to recover, in addition to any
other relief, reasonable attorneys’ fees (including in-house attorney fees),
costs and disbursements. In the event that any of the provisions of Sections 5,
6, 8, or 10 should ever be adjudicated to exceed the time, geographic, or other
limitations permitted by applicable law in any applicable jurisdiction, then
such provisions shall be deemed reformed in such jurisdiction to the maximum
time, geographic, or other limitations permitted by such applicable law.
SECTION 14. Arbitration. Except for any dispute or claim arising under
Section 13 of this Agreement, the parties agree that all disputes arising under
this Agreement shall be submitted to and settled in arbitration in accordance
with the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association or, alternatively, the Rules of the American
Arbitration Association then pertaining. The parties further agree that the
costs of the arbitration shall be shared equally, except that each party shall
bear the costs of its own legal counsel. Unless otherwise agreed to in writing
by the parties, the arbitration hearing shall be held in the metropolitan
Washington, D.C. area.
SECTION 15. Effect of Section 409A of the Code. Notwithstanding anything to the
contrary in this Agreement, if the Company determines (a) that on the date
Executive’s employment with the Company terminates or at such other time that
the Company determines to be relevant, the Executive is a “specified employee”
(as such term is defined under Section 409A of the Code) of the Company and
(b) that any payments to be provided to Executive pursuant to this Agreement are
or may become subject to the additional tax under Section 409A(a)(1)(B) of the
Code or any other taxes or penalties imposed under Section 409A of the Code
(“Section 409A Taxes”) if provided at the time otherwise required under this
Agreement then such payments shall be delayed until the date that is six months
after the date of the Executive’s “separation from service” (as such term is
defined under Section 409A of the Code) with the Company, or such shorter period
that, as determined by the Company, is sufficient to avoid the imposition of
Section 409A taxes.
SECTION 16. Miscellaneous. This constitutes the entire agreement among the
parties with respect to the subject matter of this Agreement and supersedes all
prior and contemporaneous agreements, understandings, and negotiations, whether
written or oral, with respect to such subject matter. This Agreement may be
amended or modified only by a written instrument signed by the Company and
Executive. The waiver of the breach of any term or provision of this Agreement
shall not operate as or be construed to be a waiver of any other subsequent
breach of this Agreement. This Agreement shall be governed by and construed as
to its validity, interpretation and effect by the laws of the

9 of 10



--------------------------------------------------------------------------------



 



Commonwealth of Virginia, notwithstanding the choice of law rules of Virginia or
any other jurisdiction. Any provision of this Agreement that is prohibited or
declared unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or declaration of unenforceability
without invalidating the remaining provisions of this Agreement or invalidating
such provisions in any other jurisdiction. The section headings in this
Agreement are for convenience only; they form no part of this Agreement and do
not affect its interpretation. This Agreement may be executed in any number of
counterparts, and each such counterpart will be deemed to be the original
instrument, but all such counterparts together shall constitute one and the same
instrument.
     IN WITNESS WHEREOF, Executive and the Company have executed this Agreement
as of the 27th day of March 2009.

              EXECUTIVE   SALLIE MAE, INC.      
/s/ Joseph A. DePaulo, Jr.
  By:   /s/ Mark L. Heleen
 
        Name: Mark L. Heleen         Title: Executive Vice President & General
Counsel    

10 of 10